Title: To George Washington from Colonel Samuel Blachley Webb, 1 April 1777
From: Webb, Samuel Blachley
To: Washington, George



Wethersfield in Connecticut April 1st 1777

Want of proper intelligence from my recruiting Officers has been my principle reason for not giveing your Excellency a proper return before this, and I am yet unable to do it with that accuracy I wish, the whole of my returns amount to One Hundred and Thirty four, a number of the Officers out a considerable distance from this, have yet made me no returns, that I cannot but hope my number is more considerable than I yet have heard of.
A few days since I received a letter from General Parsons encloseing a circular one from yr Excellency to the several Colonels in this State dated the 12th Instant, in consequence of which I have sent orders to all my recruiting Officers to send in to this place all those they may have enlisted which have had the small Pox, this number can be but few for in general seting aside Old Countrymen (which I had rather not have in my Regiment) not more than one in ten have had that disorder, and agreeable to my orders those enlisted have been, and now are, going in to the most convenient Hospitals. I shall as soon as possible form a Company and forward them on to Head Quarters, General Parsons calls on Me, the same as on those who began recruiting more than two Months before Me, tis unreasonable to suppose I can be so forward as they are, but hope not to be much behind them in takeing the field, I have and will continue to exert myself as much as possible, and doubt not your Excellency will make every reasonable allowance for the many difficulties, I have strugle’d thru since my arrival in this State.
I wrote Lieut. Colo. Livingston some time since requesting him to call for a further supply of Money—it was for the purchase of Arms which I tho’t there was a prospect of, but am disappointed, haveing

been able to get none, Have now sent Ensign Verstilee to your Excellency to obtain an order for 500 stand of those lately arrived at an Eastern Port, which if granted I will immediately go or send and have them here seasonably for my Men, this is the only prospect I see of arming my Regt—to take the Field at the Head of a Regt undisciplined, and almost totally Ignorant of the common Exercise, would not only be disagreeable, but runing a Risk of Reputation I should wish to avoid I mentioned 500 above supposing yr Excellcy would not be willing to order me a full complement for a Regt—if otherways & any should remain on marching my last division I will see them safely conveyed to Head-Quarters. With my most Respectfull Compliment to your Lady, and Gentlemen of the family I have the Honor to be Your Excellcys Most Obedt and Very Humbe Servt

Saml B. Webb

